Citation Nr: 0210893	
Decision Date: 08/29/02    Archive Date: 09/05/02

DOCKET NO.  00-17 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased rating for tinea cruris, 
currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased (compensable) evaluation for 
residual scar of the chin.  

3.  Entitlement to an increased (compensable) evaluation for 
residual scar of the right forearm.  

4.  Entitlement to an increased (compensable) evaluation for 
residuals of a fracture of the right fifth metatarsal.  

(The issues of service connection for hepatitis C and whether 
new and material evidence has been submitted to reopen a 
claim of service connection for post-traumatic stress 
disorder (PTSD) will be the subject of a later Board 
decision).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active military service from February 1966 to 
either February or April 1969 (not verified) and from April 
1969 to April 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the RO, 
which denied the benefits sought on appeal.  

As noted in the preceding page, the veteran's claim of 
service connection for hepatitis C and petition to reopen a 
claim of service connection for PTSD will be the subject of a 
future Board decision.  The Board is undertaking additional 
development pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When this development is complete, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903).  After giving notice, and 
reviewing any response to the notice, the Board will prepare 
a separate decision addressing these issues.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been developed by the 
RO.  

2.  The veteran's service-connected tinea cruris is not shown 
to be continuous, but effectively treated with topical cream.  

3.  The veteran's service-connected chin scar is nontender 
and no more than slightly disfiguring, if at all, and is 
clinically demonstrated to be neither moderately disfiguring 
nor poorly nourished with repeated ulceration.  

4.  The veteran's service-connected right forearm scar is 
nontender, and is clinically demonstrated to be neither 
moderately disfiguring nor poorly nourished with repeated 
ulceration.  

5.  Residuals of a fracture of the right fifth metatarsal are 
not presently shown.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for tinea cruris are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 4.3, 4.7, 4.118, 
Diagnostic Code 7806 (2002).  

2.  The criteria for a compensable evaluation for a chin scar 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Codes 7800-
7804 (2002).

3.  The criteria for a compensable evaluation for a right 
forearm scar are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic 
Codes 7800-7805 (2002).  

4.  The criteria for a compensable evaluation for residuals 
of a right fifth metatarsal fracture are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.3, 4.7, 4.71a, Diagnostic Codes 5283, 5284 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is satisfied that all 
relevant evidence has been obtained with respect to the 
claims and that VA has made reasonable efforts to assist the 
veteran to substantiate his claims.  During the pendency of 
the veteran's claims, VA's duty to assist claimants was 
modified by Congress, and signed into law by President 
Clinton as a liberalizing regulation.  Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096, now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107. 
VA issued regulations to implement the VCAA in August 2001. 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)). 
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001. Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA." 66 Fed. Reg. 
45,629. Accordingly, in general where the record demonstrates 
that the statutory mandates have been satisfied, the 
regulatory provisions likewise are satisfied.

In this regard, the Board notes that the veteran was provided 
notice of the specific legal criteria necessary pertaining to 
the increased ratings for his service-connected skin, scars, 
and fight fifth metatarsal fracture disabilities, as well as 
the evidence of record, by the July 2000 statement of the 
case (SOC), and the June 2001 and March 2002 supplemental 
statements of the case (SSOC's), as well as the RO's March 
1999 duty to assist letter.  Moreover, the June 2001 SSOC 
included an "IMPORTANT NOTICE" advising the veteran that 
the RO would obtain any additional records the veteran 
identifies.  No response is of record.  Furthermore, in March 
2001, the veteran was afforded VA skin, scar and feet 
examinations, and the VA has obtained copies of all 
identified VA and private treatment records.  Therefore, in 
this case, the Board finds that VA has met, perhaps exceeded, 
the obligations of both the new and old criteria regarding 
the duty to assist.  There is no indication of existing 
evidence that could substantiate the claims for increase that 
the RO has not obtained.  The veteran and his representative 
further plainly show through their statements and submissions 
of evidence that they understand the nature of the evidence 
needed to substantiate the claims for increase.  In light of 
the foregoing, the Board finds that under the circumstances 
of this case, VA has completed every reasonable effort to 
assist the veteran in attempting to substantiate his claims 
for increase and that additional assistance is not required.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 66 Fed. Reg. 45,620 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  


Rating Disabilities

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is assigned 
if the disability more closely approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  The 
veteran's entire history is reviewed when making disability 
evaluations.  See 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589 (1995).  However, the current level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  Further, although the recorded 
history of a disability is to be reviewed in order to make a 
more accurate evaluation, the regulations do not give medical 
reports precedence over current findings.  Therefore, the 
Board finds that while all of the evidence of record has been 
reviewed, the more probative evidence is the current VA 
examination dated in March 2001 since it best reflects the 
veteran's present level of disability.  


Tinea Cruris

The veteran's tinea cruris of the groin area is rated in 
accordance with Diagnostic Code 7806, which pertains to 
eczema.  Diagnostic Code 7806 provides that, when there is 
slight, if any, exfoliation, exudation or itching, if on a 
nonexposed surface or small area, a noncompensable rating is 
assigned. When there is exfoliation, exudation, or itching 
involving an exposed surface or extensive area, a 10 percent 
rating is warranted.  38 C.F.R. § 4.118, Diagnostic Code 
7806.  

The veteran's assertions on appeal have been minimal, 
claiming merely that his disorders have worsened.  On VA 
examination in March 2001, the veteran's medical history was 
noted for two prior episodes of chronic tinea cruris in 1998 
and 2000 both of which were successfully treatment with 
Spectazole cream.  The veteran reported that his chronic 
itching in the groin area is incapacitating for periods 
totaling approximately 6 weeks per year, with each episode 
relieved by Spectazole cream.  On examination, he was found 
to have a friable scaly rash in both the inner thighs, 
extending to the base of the scrotum.  Laboratory tests were 
markedly positive for fungal hyphae.  The diagnosis was tinea 
cruris, with note that the source of the veteran's tinea 
cruris and chronic re-infection was undoubtedly his tinea 
pedis, with recurrent reinfection when putting on his pants 
and sleeping in sheets at night.  

In light of the above findings regarding the veteran's tinea 
cruris, the Board finds that the criteria for an evaluation 
in excess of 10 percent are not met.  With an eye to 
Diagnostic Code 7806, it is noted that the veteran's groin 
rash does not result in any exudation, extensive lesions, or 
constant itching.  Rather, the VA examination report shows 
that the veteran's itching is periodic and successfully 
treated with fungal cream.  While this disorder seems to be 
recurrent, that is no basis for an evaluation in excess of 10 
percent under Diagnostic Code 7806.  Moreover, the VA 
examiner explained that the re-infection was caused by 
exposure to his foot fungus which is apparently not well 
managed.  Without any evidence of constant itching, exudation 
or extensive lesions, the claim is denied as against the 
weight of the medical evidence of record.  

Scars-Chin and Forearm

The veteran's service-connected scars are rated under 
Diagnostic Codes 7800-7805 for disfiguring, poorly nourished, 
or painful scars.  Under Diagnostic Code 7800, a 
noncompensable rating is warranted for a scar of the head, 
face or neck, which is slightly disfiguring.  A 10 percent 
evaluation is warranted for moderately disfiguring scars of 
the head, face or neck; a 30 percent evaluation would require 
the finding of severe scars, of the head, face or neck, 
producing a marked and unsightly deformity.  Additionally, 
tender and painful, or poorly nourished scars with repeated 
ulceration, are allowed no more than a 10 percent evaluation 
under 38 C.F.R. § 4.118, Diagnostic Codes 7803 and 7804.  
Where appropriate, other scars may be rated on limitation of 
function of the body part affected under Diagnostic Code 
7805.  

On VA examination in March 2001, the veteran's chin scar was 
thought to be a pinpoint scar on the left side of the chin, 
which was nontender, had no adhesions, and was barely 
visible.  

The veteran was also found to have two scars of the right 
forearm, which were skin deep, dark in color, 1/8th inch in 
diameter and nontender, with no evidence of any adhesions.  
Both scars were of the dorsal and anterior site, with no 
neurovascular damage.  Range of motion of the right forearm 
was normal and full.  The veteran reported that his right arm 
gets numb and looses strength.  There was no neurovascular 
damage and no evidence of carpal tunnel syndrome.  An 
electromyographic (EMG) study of the right upper extremity 
was conducted, which was normal for both motor and sensory 
conduction studies of the right median and ulnar nerves.  
Color photographs of the chin and forearm scars were 
obtained, and reviewed at the Board.  

With the above clinical findings and medical opinion of 
record, no basis for a compensable evaluation is demonstrated 
under the above criteria for all applicable Diagnostic Codes.  
That is, without a showing of moderate disfigurement, a 
poorly nourished scar with repeated ulceration, or tender and 
painful scars on objective demonstration or examination, the 
claims on appeal must be denied.  

Right Fifth Metatarsal Fracture 

The veteran's service-connected residuals of a right fifth 
metatarsal bone of the foot are rated under Diagnostic Code 
5283 for malunion or nonunion of the tarsal or metatarsal 
bones.  If moderate malunion or nonunion of the tarsal or 
metatarsal bone is demonstrated, a 10 percent rating is 
warranted.  Additionally, under Diagnostic Code 5284 other 
foot injuries warrant a 10 percent evaluation if moderate.  

On VA examination in March 2001, diagnostic studies, 
including x-ray studies of the right foot, were normal.  
While the veteran reported pain and cramping sensation of the 
right foot, there was no restriction of standing or walking, 
and treatment consisted of taking Motrin over-the-counter 
pain tablets.  The examiner concluded that there were no 
residuals of the fracture of the 5th metatarsal bone.  
Diagnosis was history of injury to the right foot, with no 
residual or fracture of the 5th metatarsal bone.  

As no malunion or nonunion of the metatarsal bone is 
presently demonstrated, no basis for a compensable evaluation 
is of record under Diagnostic Code 5283.  With no present 
residual of the past fracture on current VA examination in 
March 2001, the medical evidence of record does not warrant a 
finding of moderate foot injury.  


Conclusion

The Board has given all due consideration to the veteran's 
complaints of right forearm and right foot pain in 
considering the claim for compensable increases.  However, 
without any current residual of his past fracture of the 5th 
metatarsal, or underlying pathology found on VA examination, 
his subjective complaints alone are insufficient to warrant a 
compensable evaluation.  While the veteran reports pain, a VA 
examiner found that there was no current residual pathology.  
Additionally, the veteran has not reported, and the record 
does not show, any treatment for any of his service-connected 
disabilities.  Accordingly, the veteran's assertion of having 
right foot and right forearm pain are not credible.  See 
Madden v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) (the 
Board is entitled to discount the weight, credibility, and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence).  

When all the evidence is assembled, the VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the fair preponderance of the evidence is 
against the claim, in which case, the claim is denied.  
38 U.S.C.A. § 5107 (West 1991 & Supp. 2001); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  The Board finds 
that there is a fair preponderance of the evidence against 
the claims, as set forth above, and, therefore, reasonable 
doubt is not for application.  


ORDER

The claims for increased (compensable) evaluations for 
service-connected chin scar, right forearm scar, and 
residuals of a right 5th metatarsal fracture, are denied.  

The claim for an evaluation in excess of 10 percent for 
service-connected tinea cruris is denied.  



		
	L. M. Barnard
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

